                                             Case 3:09-cr-00652-SI Document 8 Filed 03/17/21 Page 1 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     UNITED STATES OF AMERICA,                          Case No. 09-cr-00650-SI-1
                                   7                    Plaintiff,                          Related Case Nos. 09-cr-00651 SI; 09-cr-
                                   8             v.                                         00652 SI, 09-cr-00475 SI, 96-cr-00362 SI

                                   9                                                        ORDER GRANTING JOINT MOTION
                                         ROBERT SWANSON,                                    TO ALTER JUDGMENT
                                  10                    Defendant.                          Re: Dkt. No. 7
                                  11

                                  12          The parties have filed a joint motion to amend the judgment in three supervised release cases
Northern District of California
 United States District Court




                                  13   to correct a clerical error. For the reasons set forth below, the Court GRANTS the motion and
                                  14   directs the Clerk to issue amended judgments in CR 09-650 SI, CR 09-651 SI, and CR 09-652 SI.
                                  15          Defendant Robert Swanson was charged in case number CR 09-475 SI with bank robbery
                                  16   and pleaded guilty to that offense. Simultaneously, he was charged in four other cases (CR 96-362
                                  17   SI, CR 09-650 SI, CR 09-651 SI, and CR 09-652 SI) with violating his supervised release by
                                  18   committing the bank robbery charged in CR 09-475 SI. On September 25, 2010, this Court
                                  19   sentenced Mr. Swanson to 170 months in case CR 09-475 SI. The parties agree that the Court orally
                                  20   sentenced Mr. Swanson individually in each of the supervised release cases to 24 months, the
                                  21   sentences to run consecutively to each other for a total of 96 months, and that this 96 month sentence
                                  22   was to run concurrently with the sentence imposed in CR 09-475 SI.
                                  23          Unfortunately, the final judgment contained a clerical error in that it transposed the terms
                                  24   “consecutively” and “concurrently.” As the judgment currently reads, the 24 month terms imposed
                                  25   in case numbers CR 09-650 SI, CR 09-651 SI, and CR 09-652 SI “shall run concurrently as to each
                                  26   other for a total term of incarceration of 96 months. The terms imposed in these cases shall also run
                                  27   consecutive to the sentence imposed in CR 09-475 SI.”
                                  28
                                             Case 3:09-cr-00652-SI Document 8 Filed 03/17/21 Page 2 of 3




                                   1          On January 12, 2010, the parties filed a joint motion to correct the judgment issued in the

                                   2   four supervised release cases. An amended judgment was only filed in one case, CR 96-362 SI.

                                   3   The amended judgment in that case, issued on May 28, 2010, states,

                                   4          A term of 24 months imprisonment is imposed as to CR-96-362, CR-09-650, CR-
                                              09-651, CR-09-652. These terms shall run consecutive as to each case for a total term
                                   5          of incarceration of 96 months. The terms imposed in these cases shall also run
                                              concurrently to the sentence imposed in CR-09-0475 SI.
                                   6
                                       Dkt. No. 38 in CR 96-362 SI. However, the error remains in CR 09-650 SI, CR 09-651 SI, and CR
                                   7
                                       09-652 SI.
                                   8
                                              An error in the judgment which contradicts the oral pronouncement at sentencing can be
                                   9
                                       corrected at any time under Fed. R. Crim. P. 36, which states that “[a]fter giving any notice it
                                  10
                                       considers appropriate, the court may at any time correct a clerical error in a judgment, order, or other
                                  11
                                       part of the record, or correct an error in the record arising from oversight or omission.” “In cases
                                  12
Northern District of California




                                       where there is a direct conflict between an unambiguous oral pronouncement of sentence and the
 United States District Court




                                  13
                                       written judgment and commitment, . . . the oral pronouncement, as correctly reported, must control.
                                  14
                                       The only sentence that is legally cognizable is the actual oral pronouncement in the presence of the
                                  15
                                       defendant.” United States v. Allen, 157 F.3d 661, 668 (9th Cir. 1998). “A change made under Fed.
                                  16
                                       R. Crim. P. 36 can do no more than conform the sentence to the term which the record indicates was
                                  17
                                       intended.” United States v. Kaye, 739 F.2d 488, 490 (9th Cir. 1984).
                                  18
                                              The Court finds it is appropriate to correct this clerical error to conform the judgments to the
                                  19
                                       oral pronouncement. The Clerk shall issue an amended judgment in CR 09-650 SI, CR 09-651 SI,
                                  20
                                       and CR 09-652 SI that replaces the portion with the error with this new language:
                                  21
                                              A term of 24 months imprisonment is imposed as to CR-96-362, CR-09-650, CR-
                                  22          09-651, CR-09-652. These terms shall run consecutive as to each case for a total
                                              term of incarceration of 96 months. The terms imposed in these cases shall also run
                                  23          concurrently to the sentence imposed in CR-09-0475 SI for a total sentence of 170
                                              months.
                                  24

                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: March 17, 2021                          ______________________________________
                                  27                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  28
                                                                                          2
                                       Case 3:09-cr-00652-SI Document 8 Filed 03/17/21 Page 3 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                         3
